  Case 16-82521      Doc 57       Filed 02/21/19 Entered 02/21/19 10:51:54           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: LESTER WILLIAMS                       §       Case No. 16-82521
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 10/27/2016.

       2) The plan was confirmed on 03/31/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          05/31/2018, 07/19/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 05/02/2017, 05/30/2017, 07/18/2017, 08/18/2017, 10/02/2018, 11/08/2018.

       5) The case was dismissed on 11/08/2018.

       6) Number of months from filing or conversion to last payment: 17.

       7) Number of months case was pending: 27.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $3,325.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82521      Doc 57       Filed 02/21/19 Entered 02/21/19 10:51:54      Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 7,590.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                    $ 7,565.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                      $ 0.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 660.72
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 660.72

Attorney fees paid and disclosed by debtor(s):                 $ 500.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal     Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid         Paid
SPRINGER LAW FIRM                   Lgl      4,000.00    4,000.00    4,000.00       0.00         0.00
PORTFOLIO RECOVERY                  Sec     26,000.00   27,241.54   27,241.54   4,610.21     2,294.07
PORTFOLIO RECOVERY                  Uns          0.00        0.00        0.00       0.00         0.00
AT & T                              Uns        101.00         NA          NA        0.00         0.00
CITIBANK                            Uns      2,088.00         NA          NA        0.00         0.00
CITY OF ROCKFORD EAS                Uns        625.00         NA          NA        0.00         0.00
COMED                               Uns        569.00         NA          NA        0.00         0.00
RESURGENT CAPITAL SERVICES          Uns        861.00    1,040.62    1,040.62       0.00         0.00
CRUSADER CLINIC                     Uns        968.00         NA          NA        0.00         0.00
DIRECTV                             Uns        305.45         NA          NA        0.00         0.00
LVNV FUNDING                        Uns        933.47         NA          NA        0.00         0.00
MABT/CONTFIN                        Uns        562.00         NA          NA        0.00         0.00
MUTUAL MANAGEMENT SVCS CO           Uns        711.00         NA          NA        0.00         0.00
ROCKFORD HEALTH PHYSICIANS          Uns         43.00         NA          NA        0.00         0.00
ROCKFORD RADIOLOGY                  Uns      2,095.00         NA          NA        0.00         0.00
TODD D. STERN                       Uns        174.00         NA          NA        0.00         0.00
CERASTES LLC                        Uns          0.00    1,146.02    1,146.02       0.00         0.00
ROCKFORD MERCANTILE AGENCY          Uns          0.00    1,063.00    1,063.00       0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-82521      Doc 57       Filed 02/21/19 Entered 02/21/19 10:51:54    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim       Claim     Claim    Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
NICOR GAS                           Uns          0.00   1,955.80       0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82521      Doc 57       Filed 02/21/19 Entered 02/21/19 10:51:54     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 27,241.54       $ 4,610.21         $ 2,294.07
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 27,241.54       $ 4,610.21         $ 2,294.07

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 3,249.64           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                 $ 660.72
       Disbursements to Creditors               $ 6,904.28

TOTAL DISBURSEMENTS:                                             $ 7,565.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82521        Doc 57      Filed 02/21/19 Entered 02/21/19 10:51:54               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
